RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 13a0055p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                            X
                                                             -
 CAROL ANN SMITH,
                                                             -
                                 Plaintiff-Appellant,
                                                             -
                                                             -
                                                                  No. 12-3187
               v.
                                                             ,
                                                              >
                                                             -
                                                             -
 PERKINS BOARD OF EDUCATION; DR. JAMES
                                                             -
 P. GUNNER, individually and in his capacity
                                                             -
 as Superintendent of the Perkins Local
                                                             -
                                                             -
 School District; STEPHEN P. FINN,

                                                             -
 individually and in his capacity as Principal
                                                             -
 of Briar Middle School,
                                                             -
                          Defendants-Appellees,
                                                             -
                                                             -
                                                            N
 STEVE SCHUSTER, et al.,
                                       Defendants.
                        Appeal from the United States District Court
                         for the Northern District of Ohio at Toledo.
                       No. 3:11-cv-560—Jack Zouhary, District Judge.
                                    Argued: January 25, 2013
                           Decided and Filed: February 27, 2013
                     Before: CLAY, COOK, and ROTH,* Circuit Judges.

                                       _________________

                                            COUNSEL
ARGUED: Edward G. Kramer, KRAMER & ASSOCIATES, LPA, Cleveland, Ohio,
for Appellant. Teresa L. Grigsby, SPENGLER NATHANSON P.L.L., Toledo, Ohio,
for Appellees. ON BRIEF: Edward G. Kramer, KRAMER & ASSOCIATES, LPA,
Cleveland, Ohio, for Appellant. Teresa L. Grigsby, SPENGLER NATHANSON P.L.L.,
Toledo, Ohio, for Appellees.




         *
         The Honorable Jane R. Roth, Senior Circuit Judge for the United States Court of Appeals for the
Third Circuit, sitting by designation.


                                                   1
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                            Page 2


                                  _________________

                                        OPINION
                                  _________________

        CLAY, Circuit Judge. Plaintiff Carol Ann Smith appeals the district court’s
grant of summary judgment in favor of her former employer, the Perkins Board of
Education, as well as its superintendent and the principal of the middle school at which
she was a teacher. Plaintiff alleges that she was terminated on account of her age in
violation of Ohio Rev. Code § 4112.14, that she was denied reasonable accommodations
and was the victim of retaliation in violation of the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12112 et seq., and parallel provisions of state law, and that
Defendants committed the common-law tort of intentional infliction of emotional
distress. A state administrative hearing determined that Plaintiff had been terminated
for “just cause,” and Defendants attempt to use that finding to preclude Plaintiff from
further litigating issues related to her termination. For the reasons that follow, we
AFFIRM the grant of summary judgment with respect to Plaintiff’s age discrimination
claim, but REVERSE with respect to the remaining claims and REMAND for further
proceedings.

                                    BACKGROUND

        Plaintiff became a teacher with the Perkins Local School District in 1976. In
1992, she was diagnosed with Type 2 diabetes, a condition that deteriorated until, by
1999, she required insulin injections.       Prior to 2008, Plaintiff received positive
performance evaluations and was never subject to disciplinary action. In September
2008, Plaintiff was summoned to a disciplinary conference to address allegations that
she had been sleeping during class. Plaintiff claims that she was not sleeping but rather
exhibiting symptoms of her diabetes. Nevertheless, she was formally reprimanded by
Principal Stephen Finn, who also scheduled a series of performance evaluations.

        After she was reprimanded, Plaintiff requested numerous accommodations to
help deal with her disability, including: 1) requiring certain staff to become familiar with
No. 12-3187        Smith v. Perkins Bd. of Educ., et al.                            Page 3


and trained in recognizing symptoms of diabetes; 2) requesting that staff assist her if she
appears asleep by providing food or a drink, or if necessary, contacting emergency
services; and 3) providing short breaks so that she might inject herself with insulin in
private. In response to Plaintiff’s requests, Superintendent Gunner agreed to allow her
to keep snacks in her classroom and inject herself with insulin in the school nurse’s
office if she first called the office and waited for classroom coverage to arrive.
Superintendent James Gunner also agreed to allow Plaintiff to disseminate information
to students and staff regarding her disability.

       After Plaintiff and the school agreed to these accommodations, Plaintiff was
suspended on three separate occasions, once for missing two class periods during which
Plaintiff contends that she was injecting herself with insulin, once for repeated incidents
of sleeping in class, and once for using Playgirl Magazine as an example of yellow
journalism during a class discussion. As a result of these incidents, on April 14, 2010,
the Perkins Board of Education decided to terminate Plaintiff’s teaching contract on the
basis of “good and just cause.”

       As a public school teacher, Plaintiff was entitled to request an administrative
hearing before a neutral referee to determine whether her termination was in fact
supported by good and just cause. See Ohio Rev. Code § 3319.16. Plaintiff requested
such a hearing, which was conducted on July 21–22 and August 11–12, 2010. At the
time of the termination hearing, Plaintiff was 71 years old. The referee heard testimony
from Principal Finn as well as several other administrators and students that Plaintiff had
repeatedly fallen asleep during class. Plaintiff maintained that her disability caused her
to appear as if she were sleeping, but that she was actually awake. Plaintiff further
asserted that the school administration purposefully scheduled her to supervise classes
at opposite ends of the building so that she would be tardy.

       After hearing the testimony of 27 witnesses and receiving 129 documentary
exhibits into evidence, the referee concluded in a written decision on October 9, 2010,
that Plaintiff’s sleeping during class and her tardiness to other classes constituted “good
and just cause” for her termination. On that basis, the referee recommended that the
No. 12-3187        Smith v. Perkins Bd. of Educ., et al.                           Page 4


board terminate Plaintiff’s teaching contract. Pursuant to state law, Plaintiff could have
appealed the referee’s decision to the court of common pleas. See Ohio Rev. Code
§ 3319.16.

       Instead, on March 17, 2011, Plaintiff filed a complaint in the United States
District Court for the Northern District of Ohio and alleged four counts: 1) age
discrimination in violation of Ohio law; 2) failure to make reasonable accommodations
in violation of the ADA and similar provisions of state law; 3) retaliation for engaging
in protected activity in violation of the ADA and state law; and 4) intentional infliction
of emotional distress.

       On September 15, 2011, Defendants filed a motion for summary judgment on
their seventeenth affirmative defense—that Plaintiff’s age discrimination claim is
foreclosed by Ohio Rev. Code § 4112.14(C) and the remaining claims are barred by the
doctrine of collateral estoppel. While that motion was pending, the parties filed briefs
on a discovery dispute arising from Plaintiff’s request to depose a former member of the
board of education on discussions held during executive sessions of the board. On
October 15, 2011, Plaintiff filed a response to Defendants’ motion for summary
judgment, arguing that her claims were not barred either by statute or by the doctrine of
collateral estoppel.     Along with her response, Plaintiff filed a detailed affidavit
describing her claims and the circumstances which led to her termination. Three days
later, the district court ordered that the pending discovery dispute be held in abeyance
pending its decision on summary judgment. Plaintiff has represented that the parties had
an understanding that discovery would be put on hold until the district court resolved the
collateral estoppel issues in the pending summary judgment motion.

       On January 12, 2012, the district court granted summary judgment to Defendants
on all claims, finding that Count One was not authorized by statute and that Count Three
was barred by collateral estoppel. Having found that collateral estoppel applied, the
district court could have resolved Counts Two and Four in a similar fashion, but instead
determined—without the benefit of briefing or argument from the parties—that Count
No. 12-3187            Smith v. Perkins Bd. of Educ., et al.                                      Page 5


Two failed on the merits and that Count Four had been insufficiently pleaded. Plaintiff
filed a timely Notice of Appeal.

                                            DISCUSSION

         We review a district court’s grant of summary judgment de novo. Ciminillo v.
Streicher, 434 F.3d 461, 464 (6th Cir. 2006). Summary judgment is proper “if the
movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute about a
material fact is genuine “if the evidence is such that a reasonable jury could return a
verdict for the non-moving party.” Ford v. Gen. Motors Corp., 305 F.3d 545, 551
(6th Cir. 2002) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “In
reviewing the record, we view the factual evidence in the light most favorable to the
nonmoving party, and draw all reasonable inferences in that party’s favor.” Slusher v.
Carson, 540 F.3d 449, 453 (6th Cir. 2008) (citations omitted). In reviewing Plaintiff’s
claims under Ohio law, this Court applies state law in accordance with the currently
controlling decisions of the Ohio Supreme Court. Metz v. Unizan Bank, 649 F.3d 492,
496 (6th Cir. 2011).

I.       Age Discrimination Under Ohio Rev. Code § 4112.14

         Plaintiff alleges that Defendants terminated her employment in violation of Ohio
statutes prohibiting age discrimination in employment.1 Ohio Rev. Code § 4112.14
states, in relevant part:
         (A) No employer shall . . . discharge without just cause any employee
         aged forty or older who is physically able to perform the duties and
         otherwise meets the established requirements of the job.
         ....
         (B) Any person aged forty or older who is . . . discharged without just
         cause by an employer in violation of division (A) of this section may
         institute a civil action against the employer.

         1
          Plaintiff also pursues relief for age discrimination under Ohio Rev. Code § 4112.99, which
authorizes a cause of action for any violation of the state’s civil rights laws. The limitations imposed by
§ 4112.14(C) apply equally to claims brought under that section. See Meyer v. United Parcel Serv., Inc.,
909 N.E.2d 106, 117 (Ohio 2009) (holding that the cause of action under § 4112.99 “undoubtedly falls
within the ambit of R.C. 4112.14(C)”).
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                               Page 6


        ....
        (C) The cause of action described in division (B) of this section . . . shall
        not be available in the case of discharges where the employee has
        available to the employee the opportunity to arbitrate the discharge or
        where a discharge has been arbitrated and has been found to be for just
        cause.

Subsection (C) prohibits an employee from bringing a cause of action for age
discrimination if her termination has already been arbitrated and found to be for just
cause. The Ohio Supreme Court has held that an employee need not have participated
in an actual arbitration proceeding, but rather that the “functional equivalent of
arbitration” will suffice to bar an action for age discrimination under § 4112.14(C). See
Meyer v. United Parcel Serv., Inc., 909 N.E.2d 106, 116 (Ohio 2009).

        An employee grievance review process is the “functional equivalent of
arbitration” if it is characterized by “indicia of impartiality” and has sufficient procedural
safeguards to protect the rights of the parties involved. See Hopkins v. United Parcel
Serv., Inc., No. C-990392, 2000 WL 279228, at *2 (Ohio Ct. App. Feb. 11, 2000);
see also Meyer, 909 N.E.2d at 116 (finding that an employee grievance procedure was
the equivalent of arbitration for purposes of § 4112.14(C)). The teacher termination
proceeding that Plaintiff requested pursuant to Ohio Rev. Code § 3319.16 ensures
procedural safeguards at least equivalent to those in an arbitration. The statute requires
that a school board provide a teacher with notice of its intent to consider terminating the
teacher’s contract, with “full specification of the grounds for such consideration.” Ohio
Rev. Code § 3319.16. The teacher can then demand a hearing before a neutral referee.
Id. Both the teacher and the school board are statutorily entitled to do all of the
following: be present at the hearing, obtain and be represented by counsel, conduct direct
and cross-examinations of witnesses under oath, have a full stenographic record taken,
and compel the presence of witnesses by means of subpoenas. Id. After the hearing, the
referee must submit his or her report to the school board within ten days, and the board
must vote to accept or reject the referee’s recommendation. Id. If the board votes to
terminate the teacher, it must state the grounds for termination, and the teacher can then
appeal the decision to the court of common pleas. Id.
No. 12-3187             Smith v. Perkins Bd. of Educ., et al.                                         Page 7


         The termination procedures under § 3319.16 provide teachers with numerous
procedural safeguards that are at least as robust as those in an arbitration.
See Featherstone v. Columbus Public Sch., 39 F. Supp. 2d 1020, 1022–23 (S.D. Ohio
1999) (finding that a teacher termination proceeding is “judicial in nature” because it
guarantees notice, a hearing, and an opportunity for the introduction of evidence).
Accordingly, we find that the teacher termination proceeding is the “functional
equivalent of arbitration” for purposes of § 4112.14(C). That subsection prohibits the
litigation of age discrimination claims when an arbitrator or its equivalent has
determined that an employee’s termination was supported by just cause.2 Plaintiff’s
termination hearing resulted in just such a determination, and her age discrimination
claim is therefore barred.

II.      Collateral Estoppel and the ADA

         Unlike Plaintiff’s age-discrimination claim, Plaintiff’s claims under the ADA are
not barred by statute. Instead, Defendants argue that they are barred by the common law
doctrine of collateral estoppel. Defendants assert that because the referee in the teacher
termination proceeding concluded that Plaintiff had been terminated for just cause, she
is now precluded from claiming that she was terminated because of discrimination.

         In general, the findings of state administrative agencies are given preclusive
effect by the federal courts. “[W]hen a state agency ‘acting in a judicial capacity . . .
resolves disputed issues of fact properly before it which the parties have had an adequate
opportunity to litigate,’ federal courts must give the agency’s factfinding the same
preclusive effect to which it would be entitled in the State’s courts.” Univ. of Tenn. v.
Elliott, 478 U.S. 788, 799 (1986) (quoting Utah Constr. & Mining Co., 384 U.S. 394,
422 (1966)). The Supreme Court in Elliott determined that, as a matter of federal



         2
           For the first time in her reply brief, Plaintiff argued that § 4112.14(C) deprives her of a property
interest protected by the Due Process Clause of the Fourteenth Amendment. Even if this argument had
been properly preserved by being raised in her opening brief, see Sanborn v. Parker, 629 F.3d 554, 579
(6th Cir. 2010), it is without merit. Although a cause of action may constitute a property interest, and a
state cannot deprive an individual of property without due process of law, states are free to create causes
of action and define the circumstances in which they are and are not available. See Logan v. Zimmerman
Brush Co., 455 U.S. 422, 433 (1982).
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                              Page 8


common law, federal courts must give preclusive effect to state administrative findings
just as they are statutorily required to give preclusive effect to the findings of state courts
under the Full Faith and Credit Act, 28 U.S.C. § 1738. See id. Applying the doctrine
of collateral estoppel to unreviewed state agency findings, the Elliott Court reasoned,
was consistent with § 1738, precedent which required preclusive effect to be given to the
findings of federal administrative agencies, and the purposes of the doctrine. See id. at
796–99.

        However, the Elliott Court recognized a significant exception to the general
application of collateral estoppel to state agency decisions. In claims brought under Title
VII of the 1964 Civil Rights Act, the Court held that Congress’ detailed remedial scheme
precluded the use of collateral estoppel. See id. at 795–96. Because the Court’s
formulation of the general rule was based on federal common law, it held that Congress
could displace the doctrine in certain statutory contexts if it intended that collateral
estoppel should not apply. Id. at 795. Such was the case with Title VII. The Court
considered the effect of one of Title VII’s provisions which required the EEOC to give
“substantial weight” to the findings of state or local administrative agencies. Id. (citing
42 U.S.C. § 2000e-5(b)). The Court found that “it would make little sense for Congress
to write such a provision if state agency findings were entitled to preclusive effect in
Title VII actions in federal court.” Id. The Court further recognized Congress’ intent
that Title VII plaintiffs receive de novo trials in federal court, citing a prior decision that
found collateral estoppel principles inapplicable to findings by federal agencies in the
Title VII context. Id. at 795–96 (citing Chandler v. Roudebush, 425 U.S. 840 (1976)).

        Based on similar reasoning, the Supreme Court later held collateral estoppel
principles inapplicable to claims brought under the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq. See Astoria Fed. Sav. & Loan Ass’n v. Solimino,
501 U.S. 104 (1991). The Court found that although Congress is presumed to act against
the background of common-law adjudicatory principles like collateral estoppel, it can
overcome that presumption by either expressly or impliedly evincing its intent to the
contrary. Id. at 108–10. Just as it had done in Elliott, the Court examined the statute and
No. 12-3187            Smith v. Perkins Bd. of Educ., et al.                                        Page 9


found that various provisions demonstrated Congress’ implicit assumption that
unreviewed state agency determinations would not preclude ADEA plaintiffs from
seeking relief in federal court. See id. at 110–14.

         Although the Supreme Court has held that the doctrine of collateral estoppel does
not apply to claims under Title VII and the ADEA,3 it has never decided the status of
collateral estoppel in the context of the ADA. However, using Elliott and Solimino as
a guide, we find that common law collateral estoppel principles do not apply to claims
brought under the ADA because Congress has demonstrated its intent that unreviewed
state administrative findings not have preclusive effect in this statutory context. The
analysis is straightforward because the ADA explicitly incorporates all of the
enforcement powers, remedies, and procedures of Title VII. See 42 U.S.C. § 12117. In
Elliott, the Supreme Court focused on the fact that the EEOC is statutorily required to
give “substantial weight” to the findings of state authorities, strongly implying that the
EEOC and the federal courts are not required to give preclusive effect to those findings.
See Elliott, 478 U.S. at 795. The ADA specifically incorporates this very provision.
See 42 U.S.C. § 12117 (stating that the procedures set forth in 42 U.S.C. § 2000e-5 (Title
VII) are the same enforcement procedures available to a person alleging disability
discrimination under the ADA). Therefore, the logic used by the Supreme Court in the
context of Title VII applies identically to the ADA; Congress would not have required
the EEOC to give “substantial weight” to state agency findings on ADA claims if it
intended for those findings to have preclusive effect.

         Every court of appeals to have addressed the issue has likewise determined that
unreviewed state agency findings do not have preclusive effect in later federal court
proceedings under the ADA. See Joseph v. Athanasopoulos, 648 F.3d 58, 64 n.6 (2d Cir.
2011) (finding “no distinction” between the ADA and Title VII that would justify
different preclusion rules); Stone v. Dep’t of Aviation, 290 F. App’x 117, 123 n.3 (10th
Cir. 2008) (finding that Elliott governs both Title VII and ADA claims); Staats v. Cnty.

         3
           Notably, the doctrine of collateral estoppel is applicable in statutory contexts in which Congress
has not explicitly or implicitly supplanted the common law default rule. For example, collateral estoppel
principles apply to claims brought under 42 U.S.C. § 1983. See Elliott, 478 U.S. at 799.
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                          Page 10


of Sawyer, 220 F.3d 511, 514 (7th Cir. 2000) (“Although [the plaintiff’s] claims arise
under the ADA . . . , not Title VII, we think the logic of . . . Elliott applies equally to
other federal anti-discrimination statutes.”); Medeiros v. City of San Jose, 188 F.3d 514,
at *1 (9th Cir. 1999) (table); Thomas v. Contoocook Valley Sch. Dist., 150 F.3d 31, 39
n.5 (1st Cir. 1998).

        Also persuasive is the fact that Congress enacted the ADA after the Supreme
Court decided Elliott, and it was against the backdrop of that decision that Congress
wholesale incorporated the very part of Title VII on which the Elliott Court had relied.
See Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312, 326 (“It is a settled canon
of statutory construction that courts will presume Congress was well aware of the
prevailing law when it enacted a statute.”). Congress should be deemed to have
supplanted the default collateral estoppel rules when it enacted the ADA, just as it did
with the identical enforcement provisions in Title VII.      See Elliott, 478 U.S. at 795.
Therefore, the district court erred when it applied the doctrine of collateral estoppel to
Plaintiff’s ADA claims.

III.    The Sua Sponte Grant of Summary Judgment on Alternative Grounds

        The district court granted Defendants’ motion for summary judgment, but instead
of adopting their arguments as to all of Plaintiff’s claims, it sua sponte resolved two of
Plaintiff’s claims on alternative grounds. We review for an abuse of discretion the
district court’s decision to grant summary judgment sua sponte. Bennett v. City of
Eastpointe, 410 F.3d 810, 816 (6th Cir. 2005) (citing Shelby Cnty. Health Care Corp.
v. S. Council of Indus. Workers Health & Welfare Trust Fund, 203 F.3d 926, 931
(6th Cir. 2000)). If we find that the district court abused its discretion, we will “reverse
and remand to provide the district court the opportunity to review all of the evidence
before making a substantive decision.” Id.

        After giving notice and time to respond, a district court may grant summary
judgment on grounds not raised in a party’s motion for summary judgment. See Excel
Energy, Inc. v. Cannelton Sales Co., 246 F. App’x 953, 959 (6th Cir. 2007). In 2010,
the Federal Rules of Civil Procedure were revised to formally recognize that such a
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                          Page 11


procedure had developed in practice. See Fed. R. Civ. P. 56, advisory committee’s note.
The new Rule 56(f), titled “Judgment Independent of the [Summary Judgment] Motion,”
states: “After giving notice and a reasonable time to respond, the court may . . . grant the
motion on grounds not raised by a party.” Fed. R. Civ. P. 56(f).

        Entry of summary judgment on grounds not raised or argued by the parties is
“discourage[d],” Excel Energy, 246 F. App’x at 959, but the district court may do so “in
certain limited circumstances, ‘so long as the losing party was on notice that [it] had to
come forward with all of [its] evidence,’” Shelby Cnty. Health Care Corp., 203 F.3d at
931 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986)). “The key inquiry is
whether the losing party was on notice that he had to muster the necessary facts to
withstand summary judgment, lest he face the dismissal of his claims.” Excel Energy,
246 F. App’x at 959–60. However, even when the district court fails to provide adequate
notice to the party against whom summary judgment is granted, its judgment will be
upheld unless the losing party can demonstrate prejudice. Id. at 960. Otherwise,
“remanding the case to the district court would merely entail an empty formality with
no appreciable possibility of altering the judgment.” Id. The inquiry is thus two-fold:
losing parties must demonstrate both that they lacked sufficient notice of the district
court’s action and that they suffered prejudice as a result.

        A.      Notice

        “[T]his Court looks to the totality of the proceedings below to determine whether
the losing party had sufficient notice of the possibility that summary judgment could be
granted against it.” Turcar, LLC v. I.R.S., 451 F. App’x 513 (6th Cir. 2011). “In
evaluating this question, this Court considers whether the prevailing party moved for
summary judgment; whether the losing party moved for summary judgment; what issues
the parties focused on in their briefs; what factual materials the parties submitted to the
court; and whether motions were filed by co-defendants.” Id. Considering the totality
of the proceedings in the district court, Plaintiff did not have sufficient notice that
summary judgment would be granted against her on alternative grounds because the
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                          Page 12


entirety of the discussion and argumentation surrounding summary judgment focused
on the issue of collateral estoppel.

        Defendants’ motion for summary judgment, even in its caption, exclusively
referenced only their “Seventeenth Affirmative Defense,” namely that Plaintiff’s claims
were barred by the doctrine of collateral estoppel and by operation of Ohio Rev. Code
§ 4112.14(C). The memorandum of law in support of that motion discussed only these
issues, and it specifically stated Defendants’ hope that if Plaintiff’s claims could be
dismissed on this basis that “costly discovery” on the merits of Plaintiff’s claims “can
be avoided.” Plaintiff’s response to the summary judgment motion likewise concerned
itself only with arguments related to the issue of collateral estoppel. Plaintiff’s response
also mentioned the ongoing discovery, objecting to what she perceived as Defendants’
attempt to evade further discovery by requesting summary judgment.

        While these motions were pending, the district court had before it a fully briefed
discovery dispute relating to Plaintiff’s request for information pertaining to executive
sessions of the board of education. The district court held in abeyance a decision on the
discovery dispute until it ruled on Defendants’ summary judgment motion, ostensibly
to avoid an unnecessary ruling and to avert the need for discovery altogether, as
Defendants had hoped. Instead of resolving the discovery dispute or disposing of the
collateral estoppel issues in their entirety, the district court chose to chart a different
course. It disposed of two of Plaintiff’s claims on statutory and collateral estoppel
grounds and, without notifying the parties, two claims on other grounds. The district
court addressed Plaintiff’s reasonable accommodations claim on the merits, finding that
Plaintiff’s requested accommodations were either provided to her or were unreasonable.
The district court also determined that Plaintiff’s claim of intentional infliction of
emotional distress had not been sufficiently pleaded.

        Considering the totality of these proceedings, Plaintiff could not have been aware
that summary judgment would be entered against her on grounds that had not been raised
by either party. The argumentation through three briefs—an opening motion, a response,
and a reply—dealt entirely with collateral estoppel and the operation of Ohio Rev. Code
No. 12-3187        Smith v. Perkins Bd. of Educ., et al.                          Page 13


§ 4112.14(C). No mention was made of the possibility that summary judgment would
be granted on some other basis. Indeed, the further factual development of Plaintiff’s
claims through discovery was put on hold in anticipation of the district court’s decision
on collateral estoppel. Plaintiff could not have been expected to “come forward with all
of [her] evidence,” Celotex Corp., 477 U.S. at 326, because Defendants intended
summary judgment to obviate the need to conduct any further discovery of that evidence.

       Defendants argue that Plaintiff’s response to its summary judgment motion
contained sufficient factual and legal information to demonstrate her awareness that a
broader grant of summary judgment was possible. A district court can grant summary
judgment when “the basis for granting summary judgment [is] embraced within the
evidence and arguments presented by the parties.” Turcar, 451 F. App’x at 515.
Plaintiff submitted an affidavit in support of her response that described her requests for
accommodations and the school’s response to them. Defendants assert that this evidence
“negate[s] her accommodations claim as a matter of law.”

       On the contrary, Plaintiff’s affidavit merely reiterates as background the same
allegations made in her complaint—that Defendants either denied her requests for
accommodations or failed to provide even those accommodations to which they had
agreed. Plaintiff’s response did not introduce new facts or legal argumentation on the
subject of accommodations, nor could she have marshaled all her evidence to withstand
summary judgment because the discovery process had been put on hold to await a
decision on the issue of collateral estoppel. Plaintiff should not be deemed to have had
“constructive” notice of the grounds of the district court’s impending decision merely
by restating various background facts, particularly when she was not given the
opportunity to develop those facts or put them in context.

       B.      Prejudice

       In addition to lack of notice, a losing party must also demonstrate that it was
prejudiced by the district court’s failure to provide an opportunity to respond with more
evidence. See Excel Energy, 246 F. App’x at 960; see also Harrington v. Vandalia-
Butler Bd. of Ed., 649 F.2d 434, 436 (6th Cir. 1981) (finding that the district court’s sua
No. 12-3187         Smith v. Perkins Bd. of Educ., et al.                          Page 14


sponte grant of summary judgment is subject to the “harmless error” rule). The losing
party must “demonstrate[] that it could have produced new favorable evidence or
arguments had more notice been given.” Turcar, 451 F. App’x at 515. Defendants
argue that Plaintiff has no such evidence and that she was not prejudiced by the district
court’s grant of summary judgment.

        Defendants’ argument assumes that Plaintiff cannot come forward with any
additional evidence in support of her claims. The fact that a discovery dispute was held
in abeyance pending a decision on summary judgment reveals the misguided nature of
that assumption. Plaintiff was seeking in discovery the very evidence that Defendants
now accuse her of lacking. She was prevented from further developing the record
because summary judgment was granted and the discovery dispute was prematurely
ended. To demonstrate prejudice, Plaintiff need only show that she “could have
produced new favorable evidence.” Turcar, 451 F. App’x at 515. Had Plaintiff been
given notice that the district court was considering granting summary judgment on
alternative grounds, she could conceivably have sought or produced additional evidence
to defend against summary judgment.

        With respect to her ADA reasonable accommodations claim, Plaintiff argues that
she would have presented evidence of the reasonableness of the accommodations she
requested. The district court summarily concluded that some of Plaintiff’s requested
accommodations were not reasonable, but no evidence had been introduced on the issue.
The district court must allow Plaintiff to develop the record. Plaintiff submits that if she
had been given notice of the district court’s intention to rule on alternative grounds, she
would have submitted the affidavit of Dr. Joel Steinberg, a forensic psychiatrist, who
would have testified about the types of accommodations that would have been
reasonable and appropriate for Plaintiff’s disability. Additionally, Plaintiff states that
she would have conducted written discovery to explore the types of accommodations
that other individuals with disabilities received. This evidence may have been sufficient
to establish that Defendants either denied Plaintiff a reasonable accommodation in
No. 12-3187          Smith v. Perkins Bd. of Educ., et al.                          Page 15


violation of the ADA or failed to provide even those accommodations to which they had
agreed.

          With respect to Plaintiff’s claim of intentional infliction of emotional distress,
Plaintiff was never given the opportunity to request leave to amend her complaint.
Without notice that a dismissal was in the offing, Plaintiff would have had no reason to
suspect that her complaint would be found deficient. We leave to the district court the
decision whether or not to grant leave to amend, but Plaintiff should be given the chance
to request the opportunity to amend, which is routinely afforded to other litigants.
See Neitzke v. Williams, 490 U.S. 319, 329–30 (1989) (“[A] plaintiff with an arguable
claim is ordinarily accorded notice of a pending motion to dismiss for failure to state a
claim and an opportunity to amend the complaint before the motion is ruled upon.”).
Because additional discovery could reveal evidence that would support Plaintiff’s ADA
claim and an amended complaint may cure the deficiency of her intentional infliction of
emotional distress claim, Plaintiff has demonstrated the likelihood of prejudice. Having
determined that Plaintiff had no notice and was likely prejudiced by the district court’s
sua sponte grant of summary judgment on alternative grounds, we remand so that
Plaintiff can further develop the record and the district court can consider all the
evidence before ruling on summary judgment. See Bennett, 410 F.3d at 816.

                                      CONCLUSION

          For the foregoing reasons, we AFFIRM the district court’s decision as to Count
One, REVERSE as to Counts Two, Three, and Four, and REMAND for further
proceedings consistent with this opinion.